ORDER ON CONSENT
CLARKSON S. FISHER, District Judge.
WHEREAS this Court filed an Opinion on August 28, 1987, and an Order thereon granting plaintiff permanent injunctive relief; and
WHEREAS the Court filed a final judgment on October 30, 1987; and
WHEREAS the Court filed an Order on January 19, 1988, denying defendants’ mo*530tion for reconsideration and for a new trial; and
WHEREAS defendants on February 17, 1988, filed a notice of appeal to the United States Court of Appeals for the Third Circuit from each and every part of the Final Judgment and the January 19, 1988, Order; and
WHEREAS the United States Court of Appeals for the Third Circuit, 870 F.2d 652 has remanded the case to this Court for the limited purpose of the entry of the within Order on Consent; and
WHEREAS the parties executed a Settlement Agreement on September 21, 1988, finally resolving all matters in dispute in this litigation, conditioned upon this Court vacating the final judgment and all prior orders entered in this action, and dismissing the claims and counterclaims, it is hereby
ORDERED, ADJUDGED AND DECREED that:
(a) the Final Judgment of this Court and all prior Orders entered in this action are vacated and set aside and shall be of no force or effect; and
(b) the complaint and counterclaims are dismissed without prejudice and without costs.